DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see page 10, filed 05/10/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 10-11, filed 05/10/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cesaretti et al US20190049529 (hereinafter “Cesaretti”) discloses hall effect elements are driven by current generators that use vertical epi resistors disposed away from an edge of a substrate upon which, within which, or over which, the Hall effect elements, the current generators, and the vertical epi resistors are disposed. (Fig 1-16, Paragraph 0051-0245)
However, Cesaretti fails to disclose a temperature sensing element; a magnetic field sensing element that is arranged to generate a sensing element signal; a memory configured to store a first table, the first table identifying a plurality of stress-to- sensitivity coefficients, each of the plurality of stress-to-sensitivity coefficients being associated with a different temperature value; and electronic circuitry configured to: obtain a stress reading by using the stress sensing element, obtain a temperature reading by using the temperature sensing element, use the temperature reading and the stress reading to calculate a stress difference, obtain a stress-to- sensitivity coefficient that is associated with the temperature reading by using the first table, calculate a gain adjustment coefficient based on the stress-to-sensitivity coefficient, and adjust a gain of the sensing element signal based on the gain adjustment coefficient, wherein the stress difference includes a difference between an expected stress and the stress reading that is obtained from the stress sensing element. This configuration allows for adjustment  based on temperature and can effectively compensate for stress effects arising from thermal expansion of components of the magnetic field sensor. The housing can absorb moisture and expand and or swell. The temperature in the environment and/or stresses can impact both the resistor bridge and Hall effect element in a similar fashion.
Friedrich et al US8447556 (hereinafter “Friedrich”) discloses a magnetic field sensor includes built in self-test circuits that allow a self-test of most of, or all of, the circuitry of the magnetic field sensor, including self-test of a magnetic field sensing element used within the magnetic field sensor, while the magnetic field sensor is functioning in normal operation. (Fig 1-16, Col 5 line 33- Col 24 line 40)
However, Friedrich fails to disclose a temperature sensing element; a magnetic field sensing element that is arranged to generate a sensing element signal; a memory configured to store a first table, the first table identifying a plurality of stress-to- sensitivity coefficients, each of the plurality of stress-to-sensitivity coefficients being associated with a different temperature value; and electronic circuitry configured to: obtain a stress reading by using the stress sensing element, obtain a temperature reading by using the temperature sensing element, use the temperature reading and the stress reading to calculate a stress difference, obtain a stress-to- sensitivity coefficient that is associated with the temperature reading by using the first table, calculate a gain adjustment coefficient based on the stress-to-sensitivity coefficient, and adjust a gain of the sensing element signal based on the gain adjustment coefficient, wherein the stress difference includes a difference between an expected stress and the stress reading that is obtained from the stress sensing element. This configuration allows for  adjustment  based on temperature and can effectively compensate for stress effects arising from thermal expansion of components of the magnetic field sensor. The housing can absorb moisture and expand and or swell. The temperature in the environment and/or stresses can impact both the resistor bridge and Hall effect element in a similar fashion.
Prior arts such as Cesaretti and Friedrich, made available do not teach, or fairly suggest, a temperature sensing element; a magnetic field sensing element that is arranged to generate a sensing element signal; a memory configured to store a first table, the first table identifying a plurality of stress-to- sensitivity coefficients, each of the plurality of stress-to-sensitivity coefficients being associated with a different temperature value; and electronic circuitry configured to: obtain a stress reading by using the stress sensing element, obtain a temperature reading by using the temperature sensing element, use the temperature reading and the stress reading to calculate a stress difference, obtain a stress-to- sensitivity coefficient that is associated with the temperature reading by using the first table, calculate a gain adjustment coefficient based on the stress-to-sensitivity coefficient, and adjust a gain of the sensing element signal based on the gain adjustment coefficient, wherein the stress difference includes a difference between an expected stress and the stress reading that is obtained from the stress sensing element. This configuration allows for  adjustment  based on temperature and can effectively compensate for stress effects arising from thermal expansion of components of the magnetic field sensor. The housing can absorb moisture and expand and or swell. The temperature in the environment and/or stresses can impact both the resistor bridge and Hall effect element in a similar fashion.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855